COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00415-CR


Jonathan Eugene Simon                     §    From the 297th District Court

                                          §    of Tarrant County (1125095D)

v.                                        §    January 31, 2013

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was some error in the trial court’s judgment. The judgment is modified to

correctly reflect that Appellant pled “not true” to the petition to adjudicate. It is

ordered that the judgment is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By_________________________________
                                        Justice Lee Gabriel
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00415-CR


JONATHAN EUGENE SIMON                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

                                   Introduction

      Appellant Jonathan Eugene Simon appeals his conviction and sentence for

burglary after the trial court adjudicated his guilt and revoked his deferred-

adjudication community supervision (probation). In his sole point, he claims that

the trial court abused its discretion by revoking his probation because the

evidence is insufficient to show that he violated one of the terms of his probation
      1
       See Tex. R. App. P. 47.4.


                                         2
by committing a new offense. We modify the judgment of the trial court and

affirm.

                               Procedural History

      In 2009, Appellant pled guilty to burglary of a habitation in exchange for

five years’ probation and a $500 fine. One of the terms of his probation required

that he not commit a new offense.

      In 2011, the State filed its petition to adjudicate, alleging only that

Appellant committed a new offense––hindering apprehension. See Tex. Penal

Code Ann. § 38.05 (West 2011). Appellant pled “not true,” and after a hearing,

the trial court found the allegation true, adjudicated Appellant’s guilt, revoked his

probation, and sentenced him to ten years’ confinement.2

                               Standard of Review

      The decision to adjudicate guilt and revoke deferred adjudication probation

is reviewable in the same manner as a revocation of ordinary or what is

commonly known as “straight” probation. Tex. Code Crim. Proc. Ann. art. 42.12,

§ 5(b) (West Supp. 2012).

      2
        The judgment reflects that Appellant pled “true” to the petition to
adjudicate. This is contradicted by the record of the hearing, however, which
reflects that Appellant pled “not true” and that his counsel presented evidence
and argument in his defense. Accordingly, we reform the judgment to correctly
reflect that Appellant pled “not true.” Tex. R. App. P. 43.2(b); see French v.
State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Carnley v. State, 366
S.W.3d 830, 833 n.5 (Tex. App.––Fort Worth 2012, pet. ref’d); Blavier v. State,
No. 06-11-00147-CR, 2011 WL 6288046, at *2 (Tex. App.––Texarkana, Dec. 15,
2011, no pet.) (mem. op., not designated for publication) (reforming judgment to
reflect plea of not true).


                                         3
      We review an order revoking probation for an abuse of discretion. Rickels

v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665
S.W.2d 492, 493 (Tex. Crim. App. 1984). In a revocation proceeding, the State

must prove by a preponderance of the evidence that the defendant violated the

terms and conditions of his probation. Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993).     The trial court is the sole judge of the credibility of the

witnesses and the weight to be given their testimony, and we review the

evidence in the light most favorable to the trial court’s ruling.     Cardona, 665
S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel

Op.] 1981); Allbright v. State, 13 S.W.3d 817, 818–19 (Tex. App.––Fort Worth

2000, pet. ref’d). If the State fails to meet its burden of proof but the trial court

still revokes probation, the trial court abuses its discretion. Cardona, 665 S.W.2d

at 493–94.

                                    Discussion

      Appellant’s light blue Chevrolet Caprice was parked at the Park Vista

Townhomes in Watauga when two officers arrived around 11:00 in the morning

with an arrest warrant for Deatrice Pendergraph. They heard that Pendergraph

might be with Appellant in the apartment leased to her cousin, Tendra Brookins.

      Officer Elston had covered the back door of Brookins’s apartment as

Officer Williams knocked on the front, announcing “Police, open the door.” There

was no answer.




                                         4
         Officer Williams contacted Detective Paula Hernandez, who, after

obtaining a land-line number for the apartment, dialed the number. When no one

picked up on the other end, she left a message stating that the police were

looking for Pendergraph.

         After Detective Hernandez finished her message, Appellant opened the

front door with a small child in tow. Appellant was wearing a white towel over

dark shorts and explained that he had been in the shower. Officer Williams

testified at the adjudication hearing that it did not appear to him that Appellant

had been in the shower because there was no water on Appellant’s hair, skin, or

towel.

         When Officer Williams asked if Pendergraph was in the apartment,

Appellant said she was not. And when the officer asked if he might come in and

look for himself, Appellant asked if he had a search warrant. Officer Williams

replied he did not and Appellant said that he could not let him in because the

apartment belonged to someone else.

         Suspecting that Pendergraph was hiding inside the apartment, the officers

kept Appellant outside while Detective Hernandez contacted Brookins to get her

consent for a search. As they waited for Brookins to arrive, the officers continued

to ask Appellant if Pendergraph was in the apartment. He consistently answered

that she was not there, and he suggested that they look for her at a day care

center where she worked in southwest Fort Worth.




                                         5
      The officers noticed Appellant using his cell phone during this time, and

when Officer Williams asked him to call Pendergraph on her cell phone, he

refused, saying she would not answer if he did.

      Evidence admitted at the hearing, that included phone company records,

shows that during the time that Appellant was outside with the police while they

waited for Brookins, Appellant exchanged calls and text messages with Brookins,

with his mother, and with Pendergraph’s sister, Tae.3

      Although Appellant refused to call Pendergraph––and the phone records

show that he did not, in fact, call her the entire time he was outside with the

police, a period that began around 11:00 that morning––at 12:27, she texted him:

“Im cumin down.” Immediately, he texted back: “No.”

      At 12:28, Pendergraph texted: “Fatty said they got a warrant.”4 Appellant

replied: “For who?” She texted back: “Me.” Appellant replied: “Ima have to tell

them u here first so I want go too jail.”

      Officer Williams testified that Brookins arrived at approximately 12:30 and

gave her consent for the officers to search the apartment. At 12:32, Appellant



      3
        The phone records show that Appellant called Brookins at 11:44 a.m.,
took a seventeen-second call from Tae at 11:52, called his mother twenty-four
seconds after that and took a call from her at 11:56, took two incoming calls
lasting three minutes each at 11:59 and 12:00 from someone designated “NY” on
his phone and from Tae, respectively, and, finally, made another call to Brookins
at 12:04.
      4
       The record shows that “Fatty” was a nickname for Brookins.


                                            6
texted Pendergraph: “Where u at?” She replied: “Im here.” At 12:33, he texted

“Kum out.”

        The officers went into the apartment and called out for Pendergraph. She

immediately came down the stairs and was promptly arrested on the warrant.

        Officer Williams then advised Appellant that he, too, was under arrest.

Appellant produced his cellphone and tried to show Officer Williams the one text

he had sent to Pendergraph, asking, “Where u at?” Officer Williams confiscated

the phone and read through the messages that Appellant and Pendergraph had

exchanged while Appellant was outside and refusing to call her, claiming she

wouldn’t answer.

        Officer Williams testified that Pendergraph admitted she and Appellant had

both been in the apartment when the officer had knocked on the door, did not

know which one of them the police were looking for because they had both been

in trouble in the past, realized that the officers were looking for her when

Detective Hernandez left the message on the phone, and made a plan for her to

hide that included Appellant opening the door when he did.

        Pendergraph and Appellant both testified at the hearing.      She denied

making any statements to Officer Williams indicating that she and Appellant had

planned for her to hide from the police. Both of them denied that Appellant had

known that Pendergraph was in the apartment when the officers came to the

door.




                                         7
      Pendergraph also testified that Appellant is the father of her two children.

She testified that she and the children had spent the night before her arrest at the

apartment with Brookins and her two children.         She stated that she called

Appellant that morning to ask him for a ride to take the children to school but that

when he arrived, he was ill, so she drove one child to school in Appellant’s car

and left the younger child, who was sleeping, in the apartment with Appellant.

When she returned to the apartment, Appellant was asleep, so not wanting to

wake him, she did not tell him that she had come back.

      Pendergraph explained that when the police knocked on the door, she hid

under her cousin’s bed, and that while talking to family members on her cell

phone, she heard the message on the land line answering machine left by

Detective Hernandez saying that the police were looking for her. She claimed

that she never knew that Appellant had answered the door until her cousin had

arrived and told her by phone that Appellant and the child were outside with the

police. She further testified that, after finishing up calls to her family, she saw

Appellant’s text asking where she was and that he had not known she had

returned to the apartment until she had texted him “Im here.”

      Appellant testified that he was in the shower when the police knocked on

the door and that he did not know Pendergraph had come back.                     He

acknowledged that once he was outside, through text messages and phone calls,

he put it together that she was back, and he texted her to tell her that he was

going to have to tell the police where she was so he would not go to jail.


                                         8
Appellant’s lawyer asked him if he would have protected himself over the mother

of his children. He replied, “Yes, ma’am, I will.”

      After hearing all the testimony and arguments of counsel, and after

pointing out that it was the trial court’s duty “to determine the credibility of the

witnesses” and that the court was “the sole arbiter of that in this hearing,” the

judge noted that he had “evaluated the testimony” and was convinced to a

degree exceeding the State’s burden of proof that Appellant had violated the

conditions of his probation as alleged in the State’s petition. We have examined

the record of the hearing in the appropriate light and hold that the record

supports the trial court’s ruling that Appellant committed the offense of hindering

apprehension by a preponderance of the evidence. See Cardona, 665 S.W.2d at

493; Allbright, 13 S.W.3d at 818–19. Therefore, we hold that the trial court acted

within its discretion by revoking Appellant’s probation, and we overrule

Appellant’s sole point on appeal. See Rickels, 202 S.W.3d at 763; Cardona, 665
S.W.2d at 493; Brown v. State, 354 S.W.3d 518, 519 (Tex. App.––Fort Worth

2011, pet. ref’d); see generally Cherry v. State, 215 S.W.3d 917, 919–20 (Tex.

App.––Fort Worth 2007, pet. ref’d).




                                          9
                                Conclusion

      Having overruled Appellant’s sole point, the trial court’s judgment as

modified is affirmed.




                                              LEE GABRIEL
                                              JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 31, 2013




                                    10